              Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 1 of 22



Justin M. Garbaccio, Esq.
OPPENHEIMER & CO. INC.
85 Broad Street, 25th Floor
New York, New York 10004
Tel.: (212) 668-8000
Fax.: (212) 667-6797
Counsel for Plaintiff Oppenheimer & Co. Inc.

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
OPPENHEIMER & CO. INC.,                                        :
                                                               :   19-CV-10800
                                 Plaintiff,                    :
                                                               :
                  -against-                                    :
                                                               :   COMPLAINT
                                                               :
INTERNET GOLD-GOLDEN LINES LTD. and :
REZNIK PAZ NEVO TRUSTS LTD., as Trustee :
For the Series C and Series D Debentures of                    :
Internet Gold-Golden Lines Ltd.,                               :
                                                               :
                                 Defendants.                   :
                                                               :
---------------------------------------------------------------x

        Plaintiff Oppenheimer & Co. Inc. (“Oppenheimer” or “Plaintiff”), by and through its

attorneys, brings this action against defendants Internet Gold-Golden Lines Ltd. (“IGLD”) and

Reznik Paz Nevo Trusts Ltd., as Trustee for the Series C and Series D debentures of IGLD (the

“Debenture Trustee” and together with IGLD collectively referred to as “Defendants”), and

alleges as follows:

                                       NATURE OF THE ACTION

        1.       This case arises from the Defendants inducing Oppenheimer to provide its

valuable time, resources and expertise as a financial advisor for the past year and accepting the

full benefits of Oppenheimer’s work in avoiding financial ruin to IGLD and then seeking to
            Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 2 of 22



prevent Oppenheimer from receiving full and timely payment for its valuable services.

       2.      In October 2018, defendant IGLD entered into an engagement agreement with

Oppenheimer retaining it to act as a financial advisor to assist IGLD in connection with the sale

of its holdings in B-Communications Ltd. (“BCOM”).            In exchange for Oppenheimer’s

assistance, IGLD agreed to pay Oppenheimer a transaction fee of $1.5 million, among other

compensation, set forth in the agreement.       Since October 2018, Oppenheimer has worked

diligently to advise and assist IGLD on the transaction.

       3.      In January 2019, IGLD ran into financial trouble and it was necessary to halt

required payment to its bondholders. The Board of Directors of IGLD resolved to work with the

bondholders and brought all material decisions relating to the sale of IGLD’s BCOM shares to

the bondholders for approval. As such, the Debenture Trustee, on behalf of the bondholders,

wielded tremendous influence and significant control over the sale, and consequently IGLD.

       4.      Notably, at that time, neither IGLD, nor the Debenture Trustee, terminated the

engagement agreement. Rather, the Debenture Trustee adopted the engagement agreement and

became a key stakeholder in Oppenheimer’s engagement. The Debenture Trustee (through its

representatives) specifically sought out Oppenheimer’s expertise and advice, was present at

strategic meetings and discussions between Oppenheimer and IGLD, participated in the

negotiation of the terms with the purchasers and was required to approve the transaction with the

ultimate purchasers of the BCOM shares, including an investment firm called Searchlight Capital

Partners, L.P. (“Searchlight”). Oppenheimer relied on Defendants’ representations and conduct,

and continued to work towards closing a transaction for the sale of IGLD’s BCOM shares.

       5.      On June 24, 2019, IGLD executed a share purchase agreement to sell its holdings

in BCOM to Searchlight. The share purchase agreement contains a representation that IGLD



                                                2
               Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 3 of 22



was obligated to pay Oppenheimer’s fee. As required by the share purchase agreement, IGLD

commenced a Section 350 creditors’ arrangement proceeding (the “Section 350 Proceeding”) as

IGLD would need creditor and court approval to close the transaction with Searchlight. The

share purchase agreement was, in fact, approved by IGLD’s board, shareholders, and

bondholders. The district court in the Section 350 Proceeding also approved the share purchase

agreement in the ruling in which it approved the transaction contemplated by that agreement.

        6.      Following the execution of the share purchase agreement, Oppenheimer met with

IGLD and representatives of the Debenture Trustee. Both informed Oppenheimer that IGLD

would not pay its full transaction fee. Oppenheimer reminded IGLD and the Debenture Trustee

of the obligation to pay and sought adequate assurance from IGLD that it would, in fact, pay the

full transaction fee. IGLD refused to provide adequate assurance that it would pay the fee in full

at closing. The Debenture Trustee has not provided any assurance that it will cause IGLD to pay

the fee in full at closing.

        7.      Instead, after the execution of IGLD’s agreement, Defendants unveiled the second

part of their plan. Defendants have stated that they intend to file a second insolvency proceeding

with the Israeli court to, among other things, avoid paying Oppenheimer its fee. In light of

IGLD’s prior Section 350 Proceeding and the approval of the share purchase agreement by the

court, this is a blatant abuse of the Israeli courts and a breach of the engagement agreement.

Indeed, the Defendants’ plan has the effect of avoiding          payment to Oppenheimer and

wrongfully retaining those funds for their own benefit.

        8.      Consequently, Defendants have breached the parties’ agreement and engaged in

other unlawful conduct detrimental to Oppenheimer and, as such, are liable to Oppenheimer for

its damages.



                                                3
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 4 of 22



                                    JURISDICTION AND VENUE

       9.      This Court has federal diversity jurisdiction pursuant to 28 U.S.C. § 1332 because

the matter in controversy exceeds $75,000, exclusive of interest and costs, and is between a

citizen of New York State and two foreign corporations. Plaintiff is a New York corporation

with its principal place of business in New York, New York. IGLD and the Debenture Trustee

are Israeli companies with IGLD’s principal places of business in Ramat Gan, Israel and the

Debenture Trustee’s principal place of business in Tel Aviv, Israel.

       10.     Personal jurisdiction exists over IGLD and the Debenture Trustee pursuant to the

agreement of the parties and because certain of Defendants’ actions at issue occurred in this

District. In the Engagement Agreement, IGLD agreed to “irrevocably submit to the exclusive

jurisdiction and convenient venue of any court of the State of New York located in the City and

County of New York or in the United States District Court for the Southern District of New York

for the purpose of any suit, action or other proceedings arising out of or related to this letter

agreement (or Annex A).”        The Debenture Trustee is similarly bound by the Engagement

Agreement both because it adopted that contract and because its interests are so closely-related

to, and predicated on, those of IGLD such that this provision is also enforceable against the

Debenture Trustee.

       11.     Venue is proper in this federal judicial district pursuant 28 U.S.C. § 1391 based

on the parties’ agreement and because a substantial part of the events giving rise to Plaintiff’s

claims occurred in this District.

                                         THE PARTIES

       12.     Plaintiff Oppenheimer & Co. Inc. (“Oppenheimer” or “Plaintiff”) is a New York

corporation with its principal place of business in New York, New York. Oppenheimer is an

investment bank that provides emerging growth and mid-sized businesses with strategic advisory
                                                4
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 5 of 22



services and capital market strategies.

       13.     Upon information and belief, defendant Internet Gold-Golden Lines Ltd.

(“IGLD”) is an Israeli corporation with its principal place of business in Ramat Gan, Israel.

IGLD controls a leading telecommunications group in Israel and its shares trade on the Tel Aviv

Stock Exchange (“TASE”) and NASDAQ Global Market Select exchange (“NASDAQ”). IGLD

owns approximately 52% of non-party BCOM.

       14.     Upon information and belief, defendant Reznik Paz Nevo Trusts Ltd. is an Israeli

company with its principal place of business in Tel Aviv, Israel. It serves as the Debenture

Trustee of the Series C and Series D debentures issued by IGLD.

       15.     Upon information and belief, non-party BCOM is an Israeli corporation with its

principal place of business in Ramat Gan, Israel. BCOM is controlled by IGLD and its shares

trade on TASE and NASDAQ.           BCOM owns approximately 26% of non-party Bezeq Israeli

Telecommunications Corp Ltd., which gives it a controlling interest under an Israeli Ministry of

Communications control permit.

       16.     Upon information and belief, Bezeq Israeli Telecommunications Corp Ltd.

(“BEZQ”) is an Israeli corporation with its principal place of business in Tel Aviv, Israel. IGLD

controls BCOM which in turn controls BEZQ. BEZQ’s shares trade on TASE. BEZQ wholly

owns subsidiaries that provide Internet service provider services, cellular telephony services,

fixed line telephony services, international telephony services, fixed line broadband Internet

infrastructure access services, international and domestic data transfer and network services, pay

television services and other communication infrastructures and services. BEZQ is one of the

leading telecommunications companies in Israel by market share.




                                                5
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 6 of 22



                                 FACTUAL BACKGROUND

       17.     In or before early 2018, IGLD began exploring a potential sale of its majority

stake in BCOM. Because IGLD’s 52% interest in BCOM would give the purchaser a controlling

interest in BEZQ subject to an Israeli Ministry of Communications control permit, IGLD

expected that there would be significant interest in the sale. IGLD sought proposals from a

number of investment banks and strategic advisors.

       A. IGLD Engages Oppenheimer

       18.     In the fall of 2018, IGLD retained both a U.S. financial advisor and a local

financial advisor to pursue the sale of its stake in BCOM.           IGLD concurrently retained

Oppenheimer and a subsidiary of Migdal Capital Markets as financial advisors in or around the

end of October 2018.

       19.     On or about October 31, 2018, IGLD and Oppenheimer entered into an agreement

(the “Engagement Agreement”) engaging Oppenheimer “to act as the Company’s co-financial

advisor”. A copy of the Engagement Agreement is attached hereto as Exhibit (“Ex.”) 1.

       20.     Specifically, the Engagement Agreement provides that Oppenheimer will advise

IGLD “in connection with the possible sale or other transfer, directly or indirectly and whether in

one or a series of transactions, of all or a portion of the Company’s holdings in B-

Communications Ltd. (‘BCOM’) representing control (i.e., in excess of 50% of the outstanding

shares) of BCOM, regardless of the form or structure thereof (the ‘Transaction’).” Id. at p. 1.

       21.     Oppenheimer agreed to provide IGLD with “financial advice and assistance in

connection with the Transaction, which may involve, to the extent requested by the Company

and appropriate for the Transaction, advice and assistance in connection with defining strategic

and financial objectives, reviewing the Company’s historical and projected financial statements,



                                                6
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 7 of 22



identifying potential parties to the Transaction, assisting in the preparation of a confidential

memorandum and related materials describing the Company and its business for distribution to

prospective acquirers and assisting in negotiating financial terms and structure of the

Transaction.” Id.1

       22.     The Engagement Agreement provides, in pertinent part, for the following

compensation to Oppenheimer:

       Compensation. In connection with this engagement, the Company agrees to pay
       Oppenheimer in cash:

               (a) if the Company requests in writing that Oppenheimer deliver an Opinion, an
               opinion fee of $500,000 payable on Oppenheimer’s delivery of the opinion, plus

               (b) a transaction fee of $1,500,000 payable on the closing date of the Transaction
               if, during the Engagement Term the Company consummates a Transaction or
               enters into an agreement and subsequently consummates a Transaction.

       If during a period of 12 months following the Engagement Term, the Company enters
       into a Transaction and subsequently consummates a Transaction with a purchaser that
       Oppenheimer or the Company contacted, that contacted the Company or Oppenheimer,
       or that expressed interest in a Transaction during the Engagement Term, Oppenheimer
       shall be entitled to the fees specified in (b) above, unless this [Engagement] Agreement
       was terminated by Oppenheimer prior to the closing of a Transaction.

Ex. 1 at pp. 2-3.

       23.     The Engagement Agreement further provides that the “parties irrevocably submit

to the exclusive jurisdiction and convenient venue of any court of the State of New York located

in the City and County of New York or in the United States District Court for the Southern

District of New York for the purpose of any suit, action or other proceeding arising out of or

related to this letter agreement (or Annex A).” Id. at p. 5.

       24.     New York law governs the contract and any related matters. Ex. 1 at p. 4.



1
       Oppenheimer also agreed to render a written fairness opinion in connection with the
Transaction if requested by the Board of Directors of IGLD. Id. at pp. 1-2.
                                                  7
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 8 of 22



       25.     The term of the Engagement Agreement was from October 31, 2018 until three

(3) business days following receipt of written notice from the other party terminating the

agreement. Ex. 1 at 3.

       26.     IGLD has never terminated the Engagement Agreement.

       B. IGLD Agrees To A Transaction With Searchlight Capital Partners

       27.     Following the engagement by IGLD, Oppenheimer and the local advisor reached

out to multiple potential purchasers of IGLD’s shares of BCOM, including Searchlight Capital

Partners L.P. (“Searchlight”). A targeted group provided non-binding offers for IGLD’s entire

holdings in BCOM. Searchlight was one of the parties providing non-binding offers. The

interested purchasers were required to submit final bids by mid-January 2019.

       28.     However, before those bids were due, BEZQ announced that it was considering

classifying its subsidiaries’ activities as separate from its own which could lead to materially

writing down the value of its subsidiaries (later calculated at approximately 1.5 Billion Israeli

Shekels (NIS)). This announcement had a negative effect on the bids that were to be submitted.

BEZQ subsequently announced in March that, in light of its determination that such a write

down was required, BEZQ changed its dividend policy and stopped the payment of dividends.

       29.     In a U.S. Securities and Exchange Commission (“SEC”) filing dated January 16,

2019, IGLD reported, in pertinent part, that:

The submission of binding bids ended on January 15, 2019, but Company [IGLD] did not
receive any binding offers to purchase its holdings in Bcom. In addition, an indication that was
presented to the Company by the final submission date was also significantly lower than those
received by the Company during the initial bidding process which were much higher. The sale of
Bcom shares held by the Company, at the price reflected in such indication, would not have
enabled the full redemption of the Company’s liabilities to its creditors.

On January 16, 2019, the Company’s Board of Directors discussed the results of the auction and
based on the opinion of the Company’s consultants, estimated that the results of the auction and
the non-binding offers were adversely affected by the current stock prices of Bcom and Bezeq,

                                                8
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 9 of 22



which traded significantly lower over the past few weeks and specifically the last few days. The
Board believes that the stock price decreased, because, among other reasons, the market
terms, the estimate of receiving a smaller amount of dividends from Bezeq, the sale of Bezeq
shares by foreign investors as well as certain actions taken by Bezeq, which resulted in a credit
rating downgrade of Bcom.

The Company’s Board continues to explore the possibility of selling its Bcom shares, continues
with discussions with the potential bidders, and continues to explore possibilities for
strengthening the Company’s capital structure and other options that are constantly discussed
with the Company’s financial and legal advisors. The Board notes that the Company has
sufficient reserves to service its debt in 2019.

At the same time, in light of the above, the Company’s Board resolved that it has a responsibility
to update the holders of the Company’s debentures, while holding discussions with the debenture
holders regarding the continued examination of the options available to the Company in such a
way as to avoid harming both the holders and the underlying asset and the licenses associated
with it, and the viability of a transaction to sell the Company’s holdings in Bcom. (Emphasis
added).

       30.     BEZQ’s anticipated inability to pay dividends also had a negative effect on IGLD

and the non-party corporations. IGLD and BCOM are both heavily indebted. Upon information

and belief, in order to meet their debt service payments, IGLD and BCOM rely on the cash flow

from dividends paid by BEZQ.

       31.     As set forth in the January 16, 2019 SEC filing, IGLD’s Board of Directors

resolved to open an immediate dialogue with IGLD’s Series C and Series D debenture holders

(the “Bondholders”). Later that day, IGLD announced that it was withholding payments to the

Bondholders until further notice “[c]onsidering the liquidity balances of the Company and the

need to maintain the value of its assets”.

       32.     On or about January 29, 2019, the Bondholders elected Performance Capital

Markets (“PCM”) to act as a representative for the Bondholders pursuant to the Debenture

Trustee’s request to appoint a representative. The Debenture Trustee immediately demanded

that IGLD reduce its costs, which IGLD did.          Further, upon information and belief, the

Bondholders through the Debenture Trustee and its representatives also began participating in

                                                9
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 10 of 22



the negotiations for the sale of IGLD’s stake in BCOM.

       33.     Rather than terminate the Engagement Agreement, Defendants repeatedly

indicated to Oppenheimer that they wanted to continue Oppenheimer’s engagement. To that

end, in the beginning of February 2019, IGLD, counsel for the Debenture Trustee, and PCM

requested a meeting with Oppenheimer at its New York offices in order to strategize and prepare

for a subsequent meeting with Searchlight.          Thus, on February 7, 2019, IGLD and

representatives of the Debenture Trustee met at Oppenheimer’s offices in New York. During

those meetings and thereafter, IGLD and the Debenture Trustee (through its representatives)

sought Oppenheimer’s advice in connection with the strategy, negotiations and the terms sheet

transmitted by Searchlight following the negotiations. IGLD and the Debenture Trustee also

requested that Oppenheimer join the meetings with Searchlight in New York, which it did.

       34.     Doron Turgeman (IGLD’s CEO), Ady Fighel (the Debenture Trustee’s counsel)

and Edward Klar of PCM were present at the February 7 meeting. Neither of the Defendants

informed Oppenheimer of any issue in its being paid its full Transaction Fee.

       35.     At the end of March 2019, the Bondholders appointed Noked Capital as a second,

joint representative. IGLD then invited Oppenheimer to a meeting at Noked Capital’s office on

April 1. Doron Turgeman (IGLD’s CEO) and Shlomi Bracha of Noked Capital were present at

the meeting with Oppenheimer. During that meeting, the Debenture Trustee and IGLD solicited

Oppenheimer’s advice on how to proceed with Searchlight, including discussing Oppenheimer’s

suggested structure for the transaction. Oppenheimer had proposed a deal structure whereby,

among other things, Searchlight would acquire IGLD’s BCOM shares and additionally invest

directly in BCOM to strengthen its balance sheet. This suggestion and structure became the

basis for the continued negotiations between Searchlight and IGLD.



                                               10
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 11 of 22



          36.     On April 10, 2019, Searchlight transmitted a proposed term sheet (dated April 9)

to IGLD, its representatives and Oppenheimer, which Searchlight superseded with an offer dated

April 10.        IGLD, the Debenture Trustee and other representatives, further solicited

Oppenheimer’s advice in connection with the Searchlight offer and further negotiations both at

meetings and in email communications.

          37.     On June 24, 2019, IGLD announced that it had signed a definitive agreement with

a purchaser group led by Searchlight regarding a transaction for the sale of IGLD’s BCOM

holdings (the “Searchlight Transaction”).       This transaction was based on Oppenheimer’s

proposed structure.      As required by the agreement, IGLD commenced the Section 350

Proceeding shortly thereafter in order to obtain, among other things, Court approval for the

Searchlight Transaction.

          38.     On July 16, 2019, IGLD filed a Supplement to its Proxy Statement for the 2019

Annual and Extraordinary General Meeting of Shareholders (“Supplement”) with the SEC. The

Supplement summarized the terms of the transaction and attached the Share Purchase Agreement

(“SPA”) between IGLD and Searchlight, among others.

          39.     Notably, in IGLD’s representations and warranties in the SPA, IGLD represents

in a section entitled “Brokers’ Fees” that “[n]o agent, broker, investment banker, or other Person

acting in a similar capacity on behalf of or under the authority of the Seller is or will be entitled

to any broker’s or finder’s fee or any other commission or similar fee, directly or indirectly, in

connection with the transactions contemplated by this Agreement (including the sale and transfer

of the Purchased Shares as contemplated under this Agreement), other than Oppenheimer & Co.

Inc. and Migdal Capital Markets, for which the Seller shall be solely responsible.” (emphasis

added).



                                                 11
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 12 of 22



       40.     The Searchlight Transaction required approval of IGLD’s creditors and its

shareholders in connection with IGLD’s Section 350 Proceeding, including approval of the

executed SPA, which IGLD provided with the proxy materials.           On July 30, 2019, IGLD

announced that the creditors of IGLD, including the Bondholders, approved the Searchlight

Transaction. IGLD’s shareholders approved the transaction at a special shareholders meeting on

August 8, 2019.

       41.     On August 20, 2019, IGLD reported that the Tel Aviv-Jaffa District Court had

approved its petition to approve the Searchlight Transaction in the Section 350 Proceeding.

       C. IGLD and the Debenture Trustee Notify Oppenheimer That IGLD Will Not Pay
          The Transaction Fee

       42.     At a meeting on July 17, 2019, Doron Turgeman of IGLD and Shlomi Bracha on

behalf of the Debenture Trustee informed Oppenheimer that IGLD would not pay the full

transaction fee, but that they might pay some discounted amount.

       43.     On July 22, 2019, Oppenheimer sent a letter to IGLD care of its CEO Mr.

Turgeman. The July 22 letter informed IGLD that it would not accept a discounted transaction

fee and reminded IGLD of its contractual obligations under the Engagement Agreement. IGLD

did not respond to the July 22 letter.

       44.     On August 16, 2019, Oppenheimer sent another letter to IGLD. The August 16

letter demanded that IGLD provide adequate assurance that it would comply with its contractual

obligations in the Engagement Agreement, including specifically IGLD’s obligation to pay

Oppenheimer its full transaction fee of $1,500,000 USD upon the closing of IGLD’s transaction

with Searchlight. Further, the August 16 letter makes clear that no response (or anything less

than full and complete assurance of performance) by IGLD will be deemed a refusal by IGLD to

perform its obligations under the Engagement Agreement.


                                               12
             Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 13 of 22



       45.     On August 20, 2019, Oppenheimer received an email from IGLD’s CEO which

did not confirm payment of the transaction fee or provide any adequate assurance that

Oppenheimer would be paid in full. Oppenheimer subsequently informed IGLD that its August

20 email did not provide adequate assurance as demanded.

       46.     On September 19, 2019, Oppenheimer sent a letter to counsel for the Debenture

Trustee and its representatives informing him that (i) the Debenture Trustee and its

representatives had tortiously interfered with the Engagement Agreement, (ii) the Debenture

Trustee and its representatives had engaged in unlawful conduct, including without limitation

colluding with IGLD to obtain the services of Oppenheimer while diverting the funds owed

Oppenheimer for the Debenture Trustee’s own benefit and abusing the Israeli courts, and (iii)

Oppenheimer had been damaged by the Debenture Trustee and its representatives’ conduct. To

date, no response to this letter has been received.

       47.     On September 23, 2019, Doron Turgeman, IGLD’s CEO, responded to

Oppenheimer and “disclaimed” all claims raised in Oppenheimer’s September 19, 2019 letter. In

correspondence since then, IGLD has never affirmed or acknowledged that it would pay the full

Transaction Fee.

       48.     In a November 5, 2019 letter from BCOM’s CEO to the Israeli Minister of

Communications, BCOM states that “[t]he Control Permit of the Minister of

Communications is the last approval required to complete the [Searchlight] transaction.”

(Emphasis in original.)

       49.     On November 10, 2019, BCOM stated in its filing with the SEC that “the Bezeq

control Permit (‘Control Permit’) has not yet been signed by the Minister of Communication,

which is the only pending condition that has not been received and is required to close the



                                                 13
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 14 of 22



Arrangement (Except for the conditions that are an integral part of the transaction closing

procedures, such as securities offering processes, appointment of directors in the various

companies, etc.)” (Emphasis added.)2

          50.     On November 11, 2019, IGLD filed a report with the SEC that states that “the

Company is very pleased to announce that the Bezeq new control permit for the ‘Searchlight-

TNR’ group (the ‘Control Permit’), was signed this morning by the Minister of

Communications.” BCOM’s CEO further stated that the issuance of the Control Permit “‘is the

most important milestone in the completion of the transaction…’” IGLD also filed a report with

the SEC that the Control Permit had been issued and that IGLD “is currently in discussion with

the Purchasers in order to finalize all remaining actions between issuance of the Control Permit

and the closing of the transaction.”.

          51.     IGLD announced in its SEC filings that the anticipated Closing Date for the

Searchlight Transaction is December 2, 2019.

                           COUNT I – Anticipatory Breach of Contract
                                      (Against IGLD)

          52.     Oppenheimer incorporates all previous allegations by reference as if fully restated

herein.

          53.     Oppenheimer and IGLD entered into a valid contract when they executed the

Engagement Agreement (which was never terminated by IGLD).

          54.     As set forth above, Oppenheimer has performed all of its material obligations

under the Engagement Agreement.

2
         Notably, BCOM’s reports to the SEC define the SPA as the “Arrangement” and state that
it was “entered into and among the Company [BCOM], Searchlight II BZQ L.P. (‘Searchlight’),
TNR Investments Ltd. (‘TNR’), Internet Gold-Golden Lines Ltd., the Company’s and Internet
Gold’s debentures and their representatives and trustees…” (Italics added). IGLD’s uses and
cites this language in its own filings with the SEC.
                                                  14
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 15 of 22



          55.     IGLD has anticipatorily breached the Engagement Agreement by unequivocally

refusing to pay Oppenheimer’s Transaction Fee in full as provided for in the Engagement

Agreement.

          56.     Further, given IGLD’s potential insolvency, Oppenheimer made a reasonable

demand for adequate assurance from IGLD that it would pay the Transaction Fee in full. IGLD

refused to provide any assurance whatsoever.

          57.     Oppenheimer was at all times ready, willing and able to perform any further

obligations under the Engagement Agreement.

          58.     As a direct result of IGLD’s anticipatory breach, Oppenheimer has been damaged

by IGLD in an amount to be determined by the Court, but in no event less than the Transaction

Fee of $1,500,000.

                      COUNT II – Injunction Ordering Specific Performance
                                     (Against Defendants)

          59.     Oppenheimer incorporates all previous allegations by reference as if fully restated

herein.

          60.     Oppenheimer and IGLD each entered into a valid contract when they executed the

Engagement Agreement.

          61.     The Engagement Agreement provides that the “parties irrevocably submit to the

exclusive jurisdiction and convenient venue of any court of the State of New York located in the

City and County of New York or in the United States District Court for the Southern District of

New York for the purpose of any suit, action or other proceeding arising out of or related to this

letter agreement (or Annex A).” Ex. 1 at p. 5.

          62.     Further, the Debenture Trustee’s interests and conduct in connection with the

Engagement Agreement are directly related to, and predicated upon, IGLD’s interests in the

                                                  15
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 16 of 22



Engagement Agreement.          The Debenture Trustee has utilized Oppenheimer’s services in

connection with structuring and negotiating the Searchlight Transaction and has enjoyed the

benefits of the Engagement Agreement. As set forth above, the Debenture Trustee is also

“closely related” to IGLD as its largest creditor. Under these facts, the forum selection clause is

enforceable against the Debenture Trustee.

          63.     The forum selection clause is a critical, bargained for right in the Engagement

Agreement.

          64.     In statements and in filings with the SEC, IGLD has represented that it plans to

commence another proceeding in Israel following the closing of the Searchlight Transaction.

          65.     To the extent that IGLD intends to adjudicate any right or obligation under the

Engagement Agreement in any such proceeding, it would be a breach of the forum selection

clause.

          66.     Any such breach of the forum selection clause would irreparably harm

Oppenheimer.

          67.     Oppenheimer requests that the Court issue a preliminary and permanent

injunction preventing Defendants from (i) commencing, filing or seeking adjudication of any

suit, action or other proceeding arising out of or related to the Engagement Agreement in any

court, tribunal or proceeding (other than in a court of the State of New York located in the City

and County of New York or in the United States District Court for the Southern District of New

York) (“New York Court”), (ii) making any motion, filing any document or taking any other

action in the currently existing Section 350 proceeding in Israel or in any action or proceeding

other than this proceeding that would cause any tribunal other than this Court to adjudicate or

issue any ruling that would impair Oppenheimer’s right to have its claims arising from or related



                                                 16
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 17 of 22



to the Engagement Agreement determined by a New York Court, and (iii) for such further order

that the Court deems just and equitable in order to preserve its jurisdiction over the determination

of the parties’ rights and obligations under the Engagement Agreement.

                        COUNT III – Tortious Interference with Contract
                              (Against the Debenture Trustee)

          68.     Oppenheimer incorporates all previous allegations by reference as if fully restated

herein.

          69.     Oppenheimer entered into the Engagement Agreement, which is a valid and

enforceable contract between Oppenheimer and IGLD.

          70.     The Debenture Trustee knew that IGLD had engaged Oppenheimer to, among

other things, act as its financial advisor advise IGLD “in connection with the possible sale or

other transfer, directly or indirectly and whether in one or a series of transactions, of all or a

portion of” IGLD’s BCOM shares.

          71.     Indeed, the Debenture Trustee (by its representatives) consented to IGLD’s

retention of Oppenheimer and its services, and, in fact, participated in meetings with

Oppenheimer in connection with the Searchlight Transaction, including meetings at

Oppenheimer’s New York office.

          72.     Further, the Debenture Trustee knew, and was aware, of the terms of the

Engagement Agreement, including specifically the terms of compensation as demonstrated by

the Debenture Trustee’s statements during the July 17 meeting.

          73.     Upon information and belief, despite such knowledge and consent, the Debenture

Trustee intentionally and without justification caused IGLD to breach the Engagement

Agreement by, among other things, anticipatorily repudiating the obligation to pay the

Transaction Fee to Oppenheimer.

                                                  17
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 18 of 22



          74.     Further, upon information and belief, the Debenture Trustee procured the

aforementioned breaches through the use of wrongful and unlawful means, including without

limitation by its misrepresentations, omissions and abuse of the Israeli courts.

          75.     Upon information and belief, IGLD would not have breached the Engagement

Agreement but for the Debenture Trustee’s interference.

          76.     As a result of the Debenture Trustee’s tortious interference, Oppenheimer has

been damaged in an amount to be determined by the Court, but in no event less than

$1,500,000.00.

                                  COUNT IV – Unjust Enrichment
                                  (Against the Debenture Trustee)

          77.     Oppenheimer incorporates all previous allegations by reference as if fully restated

herein.

          78.     Based on the Debenture Trustee’s express and implied representations and

conduct described herein, Oppenheimer devoted considerable time, energy and resources to lead

a search for a buyer of IGLD’s BCOM shares, pursue Searchlight, and negotiate aggressively to

reach an agreement between IGLD and Searchlight. Oppenheimer’s efforts included performing

under the Engagement Agreement, performing additional services beyond those contemplated by

the Engagement Agreement once BEZQ wrote down the value of its assets, and performing

additional services at the Debenture Trustee’s request. Indeed, Oppenheimer services proved

very valuable and resulted in the Searchlight Transaction and execution of the SPA.

          79.     The Debenture Trustee accepted Oppenheimer’s services and was enriched by

those services.

          80.     Upon information and belief, by virtue of its unlawful coercion of IGLD to refuse

to pay the Transaction Fee and other unlawful conduct, the Debenture Trustee will be unjustly

                                                  18
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 19 of 22



enriched by working with IGLD to retain for the benefit of the Debenture Trustee and

Bondholders the funds owed to Oppenheimer.

          81.     Equity and good conscience cannot allow the Debenture Trustee to adopt the

Engagement Agreement and encourage Oppenheimer to provide services for its own benefit and

then unlawfully divert Oppenheimer’s compensation.

          82.     Oppenheimer has been damaged and the Debenture Trustee has been unjustly

enriched by its misconduct. The Debenture Trustee is liable to Oppenheimer in an amount to be

determined by the Court, but which is in no event less than $1,500,000.00.

                                   COUNT V – Lender Liability
                                  (Against the Debenture Trustee)

          83.     Oppenheimer incorporates all previous allegations by reference as if fully restated

herein.

          84.     Upon information and belief, the Debenture Trustee, on behalf of the

Bondholders, exercised control over IGLD in connection with the Searchlight Transaction and

Section 350 Proceeding. IGLD would not, and indeed did not, take any material action in

pursuing the Searchlight Transaction without the approval of the Debenture Trustee because the

Debenture Trustee represents the vast majority of the creditors of IGLD. Thus, the Debenture

Trustee, on behalf of the Bondholders, effectively controls IGLD in connection with the

Engagement Agreement and Searchlight Transaction. Indeed, as set forth above, BCOM’s

filings with the SEC (and IGLD’s filings quoting those reports) state that the Debenture Trustee

is a party to the SPA, referred to as the “Arrangement,” that was “entered into and among the

Company [BCOM], Searchlight II BZQ L.P. (‘Searchlight’), TNR Investments Ltd. (‘TNR’),

Internet Gold-Golden Lines Ltd., the Company’s and Internet Gold’s debentures and their

representatives and trustees…” (Italics added).

                                                  19
                Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 20 of 22



          85.     The Debenture Trustee used its control of IGLD in order to cause IGLD to,

among other things, (i) refuse to pay Oppenheimer its Transaction Fee pursuant to the

Engagement Agreement, (ii) abuse the Israeli court system in connection with its Section 350

Proceeding and its proposed second creditors’ arrangement that intends to file after the

Searchlight Transaction closes, and (iii) make numerous misrepresentations and omissions to

Oppenheimer (and other third parties) on which it relied to its detriment.

          86.     The Debenture Trustee’s control of IGLD caused it to perpetrate these unlawful

acts and is the proximate cause of Oppenheimer’s damages.

          87.     Oppenheimer has been damaged by the Debenture Trustee’s misconduct and the

Debenture Trustee is liable to Oppenheimer in an amount to be determined by the Court, but

which is in no event less than $1,500,000.00.

                                   COUNT VI – Indemnification
                                       (Against IGLD)

          88.     Oppenheimer incorporates all previous allegations by reference as if fully restated

herein.

          89.     Pursuant to the Engagement Agreement, IGLD agreed that “[i]n addition to any

rights of indemnification or contribution set forth above, the Company agrees to reimburse each

Indemnified Party for all documented out-of-pocket costs and expenses as they are incurred

(including, without limitation, fees and expenses of outside counsel) in connection with

investigating, preparing or settling any Proceeding involving the enforcement of this letter

agreement.” Ex. 1, Annex A at p. 2 (emphasis added).

          90.     In the lead up to and by filing the instant action, Oppenheimer has incurred fees

and expenses in order to enforce the Engagement Agreement.

          91.     IGLD is obligated to pay any and all such attorneys’ fees, costs and expenses.

                                                  20
              Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 21 of 22



       92.      Accordingly, Oppenheimer seeks indemnification from IGLD for its out-of-

pocket costs and expenses, including attorneys’ fees and their costs in investigating, preparing

and bringing the instant action to enforce the Engagement Agreement in an amount to be

determined by the Court.

       WHEREFORE, plaintiff Oppenheimer & Co. Inc. respectfully requests that this Court

grant them relief against defendants Internet Gold-Golden Lines Ltd. and Reznik Paz Nevo

Trusts Ltd. as follows:

       i.       Award Plaintiff a judgment in its favor on its anticipatory breach of
                contract cause of action, including monetary damages of no less than
                $1,500,000;

       ii.      Issue an injunction preventing Defendants from (i) commencing, filing or
                seeking adjudication of any suit, action or other proceeding arising out of
                or related to the Engagement Agreement in any court, tribunal or
                proceeding (other than a New York Court), (ii) making any motion, filing
                any document or taking any other action in the currently existing Section
                350 Proceeding in Israel or in any action or proceeding other than this
                action that would cause any other tribunal to adjudicate or issue any ruling
                that would impair Oppenheimer’s right to have its claims arising from or
                related to the Engagement Agreement determined by a New York Court,
                and (iii) for such further order that the Court deems just and equitable in
                order to preserve its jurisdiction over the determination of the parties’
                rights and obligations under the Engagement Agreement;

       iii.     Award Plaintiff a judgment in its favor on its tortious interference cause of
                action, including monetary damages of no less than $1,500,000;

       iv.      Award Plaintiff a judgment in its favor on its unjust enrichment cause of
                action, including monetary damages of no less than $1,500,000;

       v.       Award Plaintiff a judgment in its favor on its lender liability cause of
                action, including monetary damages of no less than $1,500,000;

       vi.      Award Plaintiff its out-of-pocket costs and expenses, including attorneys’
                fees and their costs in enforcing the Engagement Agreement pursuant to
                IGLD’s agreement to indemnify Oppenheimer;

       vii.     Award Plaintiff pre- and post-judgment interest on any monetary
                judgment at the statutory rate; and


                                                 21
              Case 1:19-cv-10800 Document 1 Filed 11/21/19 Page 22 of 22



      viii.     That the Court grants such other and further relief to Plaintiff that is fair
                and equitable under the law.


Dated: November 21, 2019
       New York, New York

                                              OPPENHEIMER & CO. INC.



                                              By:     /s/Justin M. Garbaccio
                                                      Justin M. Garbaccio, Esq. (JG 5907)
                                              85 Broad Street, 25th Floor
                                              New York, New York 10004
                                              Tel. (212) 667-6379
                                              Justin.garbaccio@opco.com

                                              Counsel for Plaintiff Oppenheimer & Co. Inc.




                                                 22
